         Case 1:14-cv-00740-MMS Document 53 Filed 01/28/20 Page 1 of 1




          In the United States Court of Federal Claims
                                          No. 14-740C
                                   (Filed: January 28, 2020)

*************************************
LOUISE RAFTER et al.,               *
                                    *
            Plaintiffs,             *
                                    *
v.                                  *
                                    *
THE UNITED STATES,                  *
                                    *
            Defendant.              *
*************************************

                                           ORDER

       In the interest of judicial economy and preserving the parties’ resources, the court
STAYS consideration of defendant’s motion to dismiss pending the determination of further
proceedings in Fairholme Funds, Inc. v. United States, No. 13-465C.

       IT IS SO ORDERED.

                                                   s/ Margaret M. Sweeney
                                                   MARGARET M. SWEENEY
                                                   Chief Judge
